TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00407-CR


John Wesley Horn, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 38777, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R


PER CURIAM

	The reporter's record in this appeal was due on November 14, 2011--after the court
reporter received a ninety-day extension of time--but the record has not been filed.  This Court's
clerk notified the reporter of the overdue record on November 30, 2011, and she responded
on January 19, 2012, by requesting an additional extension of time to complete her preparation of
the record.
	Stephanie Larsen, court reporter for the 33rd District Court, is ordered to file the
reporter's record no later than February 24, 2012.  Tex. R. App. P. 37.3(a)(1).
	So ordered January 25, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish